Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on May 24, 2022.  Claims 16-20 are new.  Claims 5, 10, and 15 are cancelled.  Claims 1-4, 6-9, 11-14, and 16-20 are pending and will be considered for examination.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Harish Ruchandani on August 11, 2022.

Please amend the claims as follows: 
Claim 1 (Currently Amended) A computer implemented method, comprising:
identifying a category of a for sale object (FSO);
selecting, by one or more processors, successful listings associated with the category from a historical database, wherein the successful listings are selected based on one or more of: a price achieved, a time to sell, a buyer feedback, a sellability score, and/or a difference between initial offer price and final selling price;
identifying one or more common pictures in the selected listings;
accessing templates for the category from a template database;
selecting a first common picture of the one or more common pictures for which to navigate a user through; 
navigating, by the one or more processors, a user through a computer generated augmented reality (AR) environment using the selected first common picture to take an image of the FSO, wherein the navigating comprises providing instructions to the user though a mobile device with regard to changing a position of at least one of the FSO or a camera position of the mobile device;
receiving, through the mobile device, an image of the FSO responsive to the instructions and in accordance with the first common picture; and
generating, by the one or more processors, a listing for the FSO using the received image and the characteristics.

Claim 7 (Currently Amended) The non-transitory computer-readable device of claim 6, wherein the templates were generated from certain past listings of the category from a historical database, and wherein the certain past listings were selected based on one or more of:  price achieved, time to sell, buyer feedback, sellability score, and/or difference between initial offer price and final selling price.

Claim 8 (Currently Amended) The non-transitory computer-readable device of claim 6, the operations further comprising:
tracking the listing; and
using information obtained from the tracking to improve the templates for the category using AI and ML technology.

Claim 9 (Currently Amended) The non-transitory computer-readable device of claim 6, the operations further comprising, prior to the identifying: generating the templates for the category.

	Allowable Subject Matter
Claims 1-4, 6-9, 11-14, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 6, and 11. All other claims are dependent on these independent claims.
Independent claims 1, 6, and 11 recite the following limitations:

“selecting…successful listings associated with the category from a historical database, wherein the successful listings are selected based on one or more of: a price achieved, a time to sell, a buyer feedback, a sellability score, and/or a difference between initial offer price and final selling price; identifying one or more common pictures in the selected listings...selecting a first common picture of the one or more common pictures for which to navigate a user through; navigating…a user through a computer generated augmented reality (AR) environment using the selected first common picture to take an image of the FSO...”

Although independent claims 1, 6, and 11 recite an abstract idea they are not directed to an abstract idea because the abstract idea is integrated into a practical application. For example, the additional elements recited in claims 1, 6, and 11 apply or use the abstract idea in some other meaningful way beyond linking the use of the abstract idea to a particular technological environment. As such, the claims recite eligible subject matter.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2017/0163882 A1 (“Piramuthu”): Piramuthu teaches a computer implemented method comprising: identifying a category of an FSO (paragraph [0013], lines 19-24); accessing templates (Fig. 1, “108”) for the category from a template database (Fig. 1, “112”); navigating a user through a computer-generated augmented reality (AR) environment using the templates to generate images of the FSO (paragraph [0016], lines 18-26; paragraph [0017], lines 1-11; paragraph [0021], lines 1-12 and lines 18-25); analyzing one or more of the images to determine characteristics of the FSO (paragraph [0020], lines 1-13); and
generating a listing for the FSO using the images and the characteristics (paragraph [0020], lines 14-20). However, Piramuthu does not teach or suggest the limitations identified above. Piramuthu also does not teach that the navigating is done using a common picture.
(ii) US 9,747,622 B1 (“Johnson”): Johnson discloses using a mobile device to place a product listing (Abstract). However, Johnson does not teach or suggest the limitations identified above.
(iii) “3 Retail Giants Who Used Augmented Reality to Sell” (“AR”): AR discusses the use of augmented reality in retail selling. However, AR does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625